DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Glueck (Reg. No. 37,838) on 01 June 2021.
The application has been amended as follows: 

Please cancel claims 9-17.


Allowable Subject Matter
Claims 1-8 and 18-26 are allowed.

The following is an examiner’s statement of reasons for allowance: Koike et al. (US 20060268110 A1) (hereinafter “Koike” discloses an image processing apparatus (0031; Figure 1) comprising a processor configured to operate as: 
a first acquisition unit (CPU 11) configured to acquire (a) a visible light image signal (‘signal from element 12’; Figure 5A) ‘signals from elements 14 and 16’) representing (b1) an infrared-ray image (‘signal from element 14’; Figure 5B) ‘signal from element 16’; Figure 5C)  
 a second acquisition unit (‘unit 21’) configured to acquire first brightness information (‘unit 31’), ‘unit 32’) 0035; Figure 2; ‘unit 21’); 


Koike failed to disclose the image processing apparatus comprising a processor configured to operate as: 
A first acquisition unit configured to acquire (a) a visible light image signal representing a visible-ray image which comes into focus at a first distance and (b1) an infrared-ray image which comes into focus at a second distance that is shorter than the first distance and (b2) an infrared-ray image which comes into focus at a third distance that is longer than the first distance; 
 a second acquisition unit configured to acquire hue information, and saturation information from the visible light image signal and at least second brightness information from the infrared image signal; 

a generation unit configured to generate a second visible light image using the third brightness information, the hue information, and the saturation information.  
Further search and consideration failed to result on closer prior that teach nor suggest the deficiency of the limitations does not disclosed by Koike. Therefore, independent apparatus claim 1 has been allowed as well the independent claim 18. The dependent non-transitory computer readable medium claim 26 that depends from an allowed independent claim 18 along with the dependent apparatus claims 2-8 and dependent method 19-25 are allowed for the same reasons of allowable as discussed to the allowance of independent claims 1 and 18 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205.  The examiner can normally be reached on Monday -Friday 9:00 Am - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482




/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482